Citation Nr: 1509750	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  11-16 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, including due to herbicide exposure.

2.  Entitlement to service connection for a sleep disorder, including as secondary to a prostate disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to April 1972, including service in the Republic of Vietnam (Vietnam) from September 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board remanded the matter in May 2014 for additional development.

The Veteran testified before the undersigned Veterans Law Judge during a November 2013 Travel Board hearing.  A transcript is of record.  

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.

The issue of entitlement to service connection for a prostate disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently have, and has not had since filing his February 2009 complaint, a diagnosed sleep disorder.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  VA provided notice regarding the Veteran's claim in December 2007 and December 2008.  The Veteran was informed of the evidence necessary to substantiate his claim; that VA was responsible for obtaining certain evidence; that he would be responsible for obtaining certain evidence; and that an examination would be scheduled if appropriate.  He was also informed that if a claim were granted, a disability rating and an effective date would be assigned.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  

VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), and private and VA treatment records with the claims file.  As the Veteran has not identified any other evidence not already of record, the Board concludes VA has made every reasonable effort to obtain all relevant records.

VA also satisfied its duty obtain a medical examination or opinion when required.  VA provided an examination regarding the nature and etiology of any sleep disorder in July 2014.  The examiner's opinion is adequate, as the examiner reviewed the claims file, physically examined the Veteran, considered the relevant history of his symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  To the extent any opinion is inadequate, the Veteran will not be prejudiced; as discussed below, the record lacks competent evidence of a current disability for VA purposes.  

The Veteran's November 2013 Travel Board hearing focused on the elements necessary to substantiate the claim; the Veteran demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) (2014) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice as a result of the hearing.  

No further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends he has a sleep disorder due to herbicide exposure or due to a prostate disorder.  See Transcript of Record pp. 19, 21.  

VA compensation may be awarded for a disability only if it existed on the date of application-it may not be awarded for a past disability.  Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if a claimant has the disability at the time during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran is not entitled to service connection on any basis because he does not have a current diagnosis of a sleep disorder and has not had one at any point since filing his February 2009 informal claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  While the July 2014 VA examiner appeared to describe the Veteran's sleep disturbances as a psychiatric diagnosis separate from his diagnosis of posttraumatic stress disorder (PTSD), VA treatment records are silent for any diagnosed sleep disorder.  While the July 2014 VA examiner appeared to indicate that the Veteran had multiple psychiatric diagnoses, the July 2014 VA examiner did not include a specific sleep disorder diagnosis in the list of diagnosed psychiatric disorders at the beginning of the examination report, included "chronic sleep impairment" under the heading of "Symptoms" within the report, and then discussed the "origin of the [sleep difficulty] symptoms" in the "Remarks" section of the report.  The July 2014 VA examiner then opined that the Veteran's reported chronic sleep impairment, which, as noted above, the examiner had referred to as a symptom and not a separate diagnosis, was more likely related to his prostate disorder than his PTSD.  The rationale was that, while sleep impairment is part of the symptom complex of PTSD, the Veteran denied symptoms are associated with insomnia seen in PTSD and complained of an inability to fall asleep after having to wake up to use the bathroom several times each night due to his prostate disorder.  

Moreover, the Veteran has regularly denied having a diagnosed sleep disorder.  During his July 2014 VA psychiatric examination, he denied having any sleep impairment due to his PTSD, denied having nightmares or other symptoms of PTSD that could affect his sleep, and believed he could sleep well "if it were not for the urination problem."  See July 2014 VA Psychiatric Examination.  During his November 2013 Travel Board hearing he testified that he has not been diagnosed with a sleep disorder and has never been treated for a sleep disorder.  See Transcript of Record p. 24.  During his August 2012 VA PTSD Examination he reported having trouble falling back asleep, but when he awakens at night due to prostate enlargement.  In October 2010 VA treatment records he reported that his sleep was affected, but by pain, and in February 2009 VA treatment records he denied having any trouble falling or staying asleep.

As noted above, while it does not appear that the Veteran has asserted that his sleep impairment constitutes a separate diagnosis or disability for VA purposes, to the extent he intended to do so, he is not competent to provide a diagnosis or nexus in this case.  The issues are medically complex and require specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board notes, however, that the underlying malady to which the July 2014 VA examiner attributed the Veteran's sleep impairment-a prostate disorder-remains on appeal; therefore, should that appeal be successful, the impact of any sleep impairment would be considered during the evaluation of his prostate disability.  See 61 Fed. Reg. 20440, 20,445 (May 7, 1996); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain is a symptom that does not alone constitute a disability; there must be a diagnosed or identifiable underlying malady or condition).  

Consequently, because the record does not contain medical evidence that the Veteran was ever diagnosed with a separate sleep disorder, the July 2014 VA examiner described the Veteran's sleep impairment as a symptom and not a separate disability for VA purposes, and the Veteran denied ever having been diagnosed with a sleep disorder, the preponderance of the evidence weighs against the claim for service connection for a sleep disorder.  


ORDER

Service connection for a sleep disorder is denied.


REMAND

The Veteran's exposure to herbicides during service has already been established, as service personnel records reveal that he served in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The record does not, however, contain an opinion regarding whether the Veteran's prostate condition was etiologically related to presumed in-service herbicide exposure.  See Robinson v. Peake, 21 F.3d 545, 553 (Fed. Cir. 2008) (holding that the Board must address all theories of entitlement raised by a claimant or reasonably raised by the record).

The Board does not have the medical expertise to determine the nature and etiology of any prostate disorder. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the July 2014 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of any prostate disorder, including chronic prostatitis, present since the Veteran's February 2009 claim.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS not already of record.  

The examiner should review this Remand, the claims file, and the Veteran's testimony and provide an opinion regarding:

(a) whether it is at least as likely as not that any prostate disorder, including chronic prostatitis, present since the Veteran's February 2009 claim is etiologically related to his active service, including presumed herbicide exposure in Vietnam from September 1971 to April 1972.  

Please provide the basis for any opinion and a complete medical rationale for any opinion.  

The Board notes that, while the July 2014 VA examiner indicated the Veteran did not have erectile dysfunction, VA treatment records and the Veteran's hearing testimony indicate that he has been treated for erectile dysfunction.  See April 2013 VA Urology Treatment Records; Transcript of Record p. 16.  Further, while the Veteran reported dysuria beginning 1-2 years after service, he also reported dysuria in December 1971 service treatment records (STRs).  

If the examiner finds that an opinion cannot be provided without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

2. Then, the RO should readjudicate the claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


